The facts in this case and the questions presented are, in all essential respects, like those in the case of the Planters National Bank (of Richmond, Va.) against the same defendants (numbers 391 and 392), and sufficiently so at least for our decision here to be the same as in that case.
Plaintiff appealed in this case, and it must, therefore, be certified that the court erred in its judgment upon the facts stated. Let judgment be entered below in accordance with the principle as declared in the case of the Planters Bank v. Wysong, Miles  Co., supra.